Per Curiam:

Upon the findings of fact, the defendant in error (plaintiff below) was entitled to judgment within the authority of Lapham v. Head, 21 Kas. 332. We perceive no error in the proof of the value of the action of the town company in relinquishing to the plaintiff in error (defendant below) the possession of the land and in putting her in possession of it, as the witnesses valued the land all the way from $1,500 to $2,500. She has now a patent to it, and the cost of preemption was $200. Including the judgment, the land cost her $1,328.80.' The relinquishment of the claim and the possession of the land were fully worth $1,000, as such action of the company enabled plaintiff in error to become the owner. Some errors were committed in the admission of evidence, but they were in no way prejudicial to the plaintiff in error, in view of the other testimony, and the trial being to the court without a jury.
The judgment of the-district court will be affirmed.